Citation Nr: 1417548	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  03-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals from rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).
 
In September 2007, the Board denied an application to reopen claims of entitlement to service connection for hypertension and a left knee disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Thereafter, a joint motion to remand was filed which the Court granted in August 2009.  In February 2010, the Board remanded the claims for further development.

In July 2012, the Board reopened the claim of entitlement to service connection for hypertension, but denied the claim on the merits.  Further, the Board remanded the claim to reopen the issue of entitlement to service connection for a left knee disorder.  The Veteran appealed the merits based denial to the Court.  In a November 2013 decision the Court vacated the Board's July 2012 merits based decision. 

As noted by the Board in July 2012, the record raises the issues of entitlement to an increased rating for hemorrhoids and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of all electronic records.

The issues listed on the title page are REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

In its November 2013 decision the Court, in pertinent part, found that the Board was required to get a medical opinion that addresses the relevance of the appellant's in-service high blood pressure readings.  As noted above, the Veteran served on active duty from September 1962 to September 1964.  Service treatment records from that period of active duty reveal that at October 1961 and September 1962 pre-induction examinations, the Veteran denied any history of hypertension.  His blood pressure readings at those examinations were 130/70 and 126/80, respectively.  Hypertension was not diagnosed at either examination, and the Veteran was not treated for hypertension during active service.  

At his 1964 separation examination the appellant reported a history of hypertension as a civilian, which was not treated with medication.  The examiner noted that the claimant was normotensive now.  His blood pressure was 140/80, and hypertension was not diagnosed.  Notably, the representative has noted that the WebMD website states that: "A normal systolic pressure is below 120, while a normal diastolic pressure is below 80.  A systolic pressure above 140 or a diastolic pressure above 90 constitutes high blood pressure."  In light of the Court's order that the Board secure a medical opinion addressing the significance of his inservice readings, in light of the representative's argument, additional development is in order.

Further, in July 2012, the Board remanded the claim to reopen the issue of entitlement to service connection for a left knee disorder.  While the RO appears to have provided the appellant proper notice under the Veterans Claims Assistance Act of 2000, it does not appear that the claim has been formally readjudicated as directed.  Hence, further development is required.

Therefore, this case is REMANDED for the following action:

1.  The RO must refer the appellant's VBMS file to a VA board certified cardiologist for review.  Following that review the cardiologist is to address the relevance of appellant's inservice high blood pressure readings.  The cardiologist must be provided access to and must review all pertinent records on the VBMS data base.  The cardiologist must specifically discuss her/his review of the VBMS data base.  Following that review and discussion the cardiologist must opine whether it is at least as likely as not that the Veteran's current hypertension is related to his active duty service.  If not, is it at least as likely as not that hypertension was compensably disabling within one year of the appellant's September 1964 separation from active duty?  In this latter regard, a compensable rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more.  A compensable rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A full reasoned written rationale must accompany any opinion offered.

2.  The RO must formally readjudicate the application to reopen the claim of entitlement to service connection for a left knee disorder showing their specific consideration of the old new-and-material definition set forth at 38 C.F.R. § 3.156(a) (1999).  

3.  Thereafter, if the benefits sought are not granted, the Veteran and his counsel should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





